Citation Nr: 1109786	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-49 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The record indicates that the appellant's deceased husband, JT, had a period of duty from December 1941 to September 1945, but no qualifying service with the United States Armed Forces.  The appellant is JT's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 denial of the appellant's claim by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the appellant sent in documents with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2010) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  Remand is thus not required for RO consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center has certified that JT did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States, or as a Philippine Scout.


CONCLUSION OF LAW

JT does not have recognized active military service for the purpose of the appellant obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Although a notice letter was not sent prior to initial adjudication, there is no prejudice to the appellant in proceeding to adjudication of this claim.  This is because a reasonable person would understand from the notice that was provided after initial adjudication what was needed to prove her claim.  In the November 2010 statement of the case, the appellant was notified of what was required to prove entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (the Fund), to include notice of 38 C.F.R. § 3.203 and the American Recovery and Reinvestment Act (the Act).  Additionally, the appellant has demonstrated actual knowledge of the requirements of proving entitlement to a one-time payment from the Fund.  Sanders, 487 F.3d at 889.  In February and September 2010 statements, the appellant noted that her husband had served in the United States Armed Forces of the Far East from December 1941 to September 1946, demonstrating that she understood that JT's service is the relevant issue.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the appellant.  

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA has attempted to verify JT's service by submitting the relevant documents to the National Personnel Records Center (NPRC).  No examination was required in this case, as the appeal is based upon JT's military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; The Act, § 1002.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See The Act, § 1002(b).  Congress recognized that certain Filipino veterans were granted benefits prior to a 1946 Act, but that under current law, the service of certain other Filipino veteran is deemed not active service.  The Act, § 1002(a)(5).  Congress recognized that the Philippine islands were a United States possession and that the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army were called into the service of the United States Armed Forces on July 26, 1941 by an executive order of the President.  The Act, § 1002(a).  Wartime service of the Scouts continued until the end of 1946 but gradually disbanded and was disestablished in 1950.  The Act, § 1002(a)(4). 

VA may make a one-time payment from the Fund to an eligible person who submits a claim for benefits during the one-year period beginning on the date of the enactment of the Act, i.e., prior to February 17, 2010.  The Act, § 1002 (c)(1), (f).  Payment may be made to a surviving spouse if an eligible person has a pending claim at the time of death.  The Act, § 1002(c)(2).  

An eligible person is anyone who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945, and was discharged or released from service under conditions other than dishonorable.  The Act, § 1002(d)(1), (2).

VA may accept as evidence of service, without verification from the appropriate service department, a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, if the evidence meets certain other conditions.  38 C.F.R. § 3.203(a).  When this type of evidence is not submitted, then VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  Where a claimant submits new evidence, that evidence should be submitted to service department for consideration of verification of service.  Capellan v. Peake, 539 F.3d 1373, 1381 (Fed. Cir. 2008).  VA is prohibited from finding that an individual served in the United States Armed Forces based on anything other than an authentic and accurate service department document or service department verification.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, JT filed a claim for service connection in 2005.  At that time, he submitted two documents in support of his service:  an Affidavit for Philippine Army Personnel and an Enlistment and Discharge form.  The Affidavit noted that there was service in the United States Armed Forces of the Far East (USAFFE) from December 1941 to August 1945.  That form had a stamp on it from the Army Records Center in Missouri, USA.  The Enlistment and Discharge form indicated that JT served from December 1941 to August 1946 for the A Company, 1st Battalion, 1st Infantry, 1st Regular division.  

In March 2006, VA submitted a request to the National Personnel Records Center (NPRC) to verify JT's service.  In April 2006, the NPRC responded that VA should see the "prior negative reply."  Attached was a March 1951 document in which VA had requested information from the Army.  The 1951 response was that JT had no recognized guerrilla service and was not a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States.  

In July 2006, JT submitted additional documents in support of his claim.  Those documents included 2 certificates indicating he finished coursework in Military Police Training and Company Administration in 1945 and 1946.  In September 2006, JT submitted a copy of a military merit awards.  He also submitted a discharge orders document from the Military Police Command of the Philippine Army that indicated he was honorably discharged effective September 1, 1946.  In October 2006, JT requested that his records be searched under alternate spellings of his last name.  In November 2006, VA submitted that request to the NPRC.  In December 2006, NPRC responded that it searched under the alternate last names and that there were negative findings.  

In a March 2008 affidavit, PSM stated that he served with JT in the USAFFE sometime during December 1941 and that JT was hospitalized for a gunshot wound.  In March 2009, JT submitted an Application for Old Age Pension that was originally submitted to the Philippine Veterans Affairs Office.  In that application, JT noted that he was a WWII veteran, with the Philippine Army in the USAFFE.  

On March 5, 2009, JT died.  An application for the Fund was received by VA on March 11, 2009, but was dated March 2, 2009.  In the November 2010 statement of the case, VA notified the appellant that it was treating the claim as filed as of the earlier date.  

In March 2010, VA sent a request to NPRC so that it could review additional documents.  VA submitted the following documents:  the Affidavit of Personnel, a document entitled Letter Orders-Purple Heart, and a form entitled AGRD-VA 201.  The September 1950 Letter Orders-Purple Heart document was issued by the Department of the Army, Office of the Adjutant General, and indicates that JT was awarded the Purple Heart for wounds received in action in January 1942 in the Philippine Islands.  The September 1951 AGRD-VA 201 document states that JT had "recognized guerrilla service or any service which can be considered valid military service in the Armed Forces of the United States."  VA requested NPRC to confirm whether these documents warranted a change in the prior negative service certifications.  In May 2010, the NPRC responded to the request that JT had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

There are also private medical records associated with the claims file.  These records show treatment for a gunshot wound of the left shoulder.

The Board finds that the appellant is not legally entitled to a one-time payment from the Fund because JT does not have the required service.  At no time did JT or the appellant submit a DD Form 214, a Certification of Release or Discharge from Active Duty, an original Certificate of Discharge, or any other document that demonstrates the required service without service department verification.  See 38 C.F.R. § 3.203(a)(1).  Accordingly, service department of JT's military service is required.  See 38 C.F.R. § 3.203(c).  The NPRC has determined in three instances (1951, 2006, and 2010) that JT does not have the requisite service.  Most recently, in December 2006 and 2010, the NPRC considered various spellings of JT's last name and reviewed the Affidavit for Philippine Army personnel, the Letter Orders-Purple Heart document, and the AGRD-VA 201 document and provided a negative response.  Although it is unclear which documents the NPRC reviewed in 1951 and April 2006, the Board finds that the evidence of record at the time of the March 2006 request, to include the Affidavit and the Enlistment and Discharge form, were reviewed by NPRC.  These documents were the only documents that appear to be issued or received by the United States government and in this case, are the relevant documents that NPRC needs to review. 

The remaining evidence of record, including the discharge orders from the Military Police Command of the Philippine Army that indicated JT was honorably discharged effective September 1, 1946, certificates indicating completion of coursework in Military Police Training and Company Administration, military merit awards, and an Application for Old Age Pension, need not be reviewed by the NPRC, as they are all either issued by the Philippine government and/or do not contain evidence supporting the requisite service.  A lay affidavit asserted service together in the USAFFE, but the NPRC has repeatedly determined that JT did not actually serve in the USAFFE, thus, this lay statement need not be submitted to the NPRC. 

Moreover, the NPRC's certification is binding on VA and VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.  The proper course for the appellant, if she believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994), overruled on other grounds D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 2000).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for VA benefits.  

Based upon the record in this case, JT had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, or as a Philippine Scout.  The appellant, therefore, is not legally entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


